Citation Nr: 0106697	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  93-25 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service in the United States Air Force 
from January 1975 to May 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which had determined that no new and 
material evidence had been received to reopen a claim for 
service connection for a psychiatric disorder.  

A notice of disagreement (NOD) was received in October 1992 
and a statement of the case (SOC) was issued in March 1993.  
The veteran's substantive appeal was received in March 1993. 

In October 1995, the Board remanded the case to the RO to 
determine whether the veteran had been given proper notice of 
a prior decision on the matter that had been issued in 
January 1986.  Subsequently, the RO determined that formal 
notice had not been given and recharacterized the issue as 
one of service connection.  The Board agrees that the proper 
issue on appeal is one of service connection for a 
psychiatric disability.

The veteran had earlier requested and was scheduled to 
testify before a Member of the Board.  He did not report for 
that hearing; however, he opted for and testified at a 
hearing before an RO hearing officer in March 1996.  

In a September 1997 RO rating decision, the RO determined 
that the veteran was not competent to handle disbursed VA 
funds.  The veteran submitted a timely NOD and in April 1999 
the RO issued an SOC and informed the veteran of the 
necessity of submitting a timely VA Form 9, Appeal to the 
Board of Veterans' Appeals.  The veteran did not submit a VA 
Form 9 other correspondence that can be construed as a 
substantive appeal.  The issue of competency to handle funds 
is therefore not before the Board. 


FINDINGS OF FACT

1.  All evidence necessary for disposition of this claim has 
been obtained.

2.  There is not clear and unmistakable evidence that the 
veteran's psychiatric disability preexisted service.

3.  The veteran's current schizophrenia cannot be 
disassociated from his period of active service.


CONCLUSION OF LAW

A psychiatric disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
was deemed sound at the time of his entrance examination.  
The entrance examination report, dated in September 1974, 
reflects that he checked "no" for any history of mental 
problems and that his examiner checked "normal" for any 
psychiatric or personality deviation.  That examination 
report also bears a stamp that says "November 22, 1974, No 
disqualifying defect or communicable disease were note this 
date" and was signed by a medical examiner.  The examination 
report was also stamped "January 20, 1975, No disqualifying 
defect or communicable disease were note this date" and was 
signed by another medical examiner.  

The veteran was examined again on April 18, 1975, at which 
time he checked "no" for any mental problem.  There is no 
record of the April 1975 examination report.  However, other 
service department records reflect that, on April 3, 1975, 
his squadron commander apparently counseled the veteran and 
reported, "During interview, airman appeared to be under 
undue stress, but denied having any difficulties at school, 
in the unit, or personal problems."  A counseling record 
dated April 11, 1975, reflects that the veteran had stared at 
and had directed other abnormal behavior toward female 
classmates and that he had been "talked to about this some 
seven days earlier."  A record of administrative action, Air 
Force Form 125A, dated April 24, 1975, reflects that the 
veteran was recommended for disenrollment from school and 
separation from active service.  On the form, a block was 
checked denoting that the grounds for disenrollment "were 
not" due to factors over which the student had control.  

A report for the commander dated May 1, 1975, notes that the 
veteran had been referred for behavioral problems because he 
had failed to go to his assigned duty section after being 
told several times do to so; the veteran denied having been 
told to do so.  His commander noted that the veteran appeared 
to be on the verge of crying and that he denied knowledge of 
any infraction.  The commander reported that the veteran was 
referred a second time for causing trouble with female 
students for having been grossly crude and highly suggestive.  
The report reflects that the veteran indicated that he had 
never had sexual relations and that he appeared to be highly 
immature and childlike.  Although there is no psychological 
examination report of record, the commander's report does 
reflect that psychological testing revealed slight 
depression, inhibitions, indifference, subjectivity, 
submissiveness, hostility, and impulsiveness.  The commander 
felt that the veteran was highly passive/aggressive and 
infantile and recommended his immediate administrative 
discharge from the Air Force.  

In August 1985, the veteran submitted a claim for VA 
benefits.  He reported that he had received a psychiatric 
discharge from active service for a severe mental disorder.  
He reported private medical treatment at Kings Park Hospital 
beginning in January 1984.  

During a VA neuropsychiatric evaluation in November 1985, the 
veteran reported that he occasionally saw a private 
psychiatrist after leaving active service.  The examiner 
noted that the veteran refused to divulge the purpose of that 
treatment.  The veteran also reported that in 1984 he had 
voluntarily committed himself at Kings Park Psychiatric 
Center (KPPC) for four months.  Currently, the examiner noted 
feelings of persecution with impaired judgment and insight.  
The diagnosis was schizophrenia, paranoid type.  

In September 1992, the veteran reported additional treatment 
at Moffitt Clinic, which is associated with KPPC.  In October 
1992, the RO received treatment reports from KPPC that 
reflect treatment and hospitalization in April 1991 at 
Moffitt Clinic.  The report notes previous psychiatric 
hospitalizations in 1984 and 1986.  Later, the 1984 and 1986 
reports were associated with the claim file.  They reflect 
inpatient treatment for schizophrenia but do not link it to 
active service.  

According to an October 1992 VA mental disorders examination 
report, the veteran exhibited a major mental disorder.  
During the interview, the veteran reported that he had mental 
problems before active service and was discharged from the 
service for psychiatric reasons.  He felt that military 
service exacerbated this condition.  He reported inability to 
hold a job since active service as well as three psychiatric 
hospitalizations since separation (reportedly, there was no 
psychiatric hospitalization prior to active service).  The 
examiner indicated that the veteran was unable to cooperate 
with the examination process due to his mental condition, 
which he explained made it difficult to determine the degree 
to which military service had aggravated his condition.  The 
examiner commented on the relevant treatment history and 
noted that the veteran himself had felt that his mental 
condition predated active service.  The examiner then opined, 
"It is not possible to determine to what degree if any this 
patient's military service exacerbated his already existing 
mental condition."  The examiner gave a diagnosis of 
paranoid schizophrenia.

According to information received from the Social Security 
Administration (SSA), the veteran became disabled from 
working in January 1986.  No medical reports accompanied this 
information.

As noted in the introduction, in October 1995, the Board 
remanded the case for a hearing and for additional 
development.  

In March 1996, the veteran testified before an RO hearing 
officer that he first heard voices and became delusional 
during active service.  He testified that he saw a 
psychiatrist during active service in April 1975 but did not 
know what diagnosis was given.  He did recall that he was not 
referred on to VA at the time of discharge and felt that he 
should have been.  He testified that he did not know what 
precipitated the nervous condition in service but that he did 
have some sort of a breakdown during active service.  He said 
that he lived at home after discharge from service and did 
continue to have problems after active service.  He recalled 
that his first post-service psychiatric counseling was in 
1978 or 1979 at Stony Brook and that in 1984 he was first 
admitted to KPPC.  

In June 1996, the RO received private medical records from 
University Hospital at Stony Brook.  According to June 1981 
reports the veteran's brothers had taken him to an emergency 
room because of abnormal behavior, possibly alcohol related.  
The brothers reported that the veteran had problems beginning 
during junior high school and they felt that there had not 
been any worsening of symptoms in the last eight years at 
least.  They reported that two weeks earlier the veteran had 
fought with his father inflicting bruises.  

In March 1998, the National Personnel Records Center (NPRC) 
reported that there were no inpatient records concerning the 
veteran.  In November 1998, NPRC reported that all SMRs had 
been previously sent to the New York RO.

In January 2000, SSA reported that, after exhaustive efforts, 
the veteran's disability files could not be located.

The RO obtained a VA medical opinion in August 2000.  The 
report reflects that the VA psychiatrist who conducted the 
October 1992 VA compensation and pension examination was no 
longer employed by VA and that a substitute would render the 
opinion.  The physician indicated that he had reviewed the 
claims file and additional SMRs that had been obtained since 
the October 1992 VA examination.  The physician noted that 
the original claim had been denied because of a lack of SMRs 
showing a mental disorder during active service.  The 
physician reported that the veteran's records contained a 
statement of a psychiatric social worker who mentioned that 
the veteran had in fact received a psychiatric examination 
during active service.  The social worker had found the 
veteran to be extremely immature, passive/aggressive, and 
infantile.  The claims file made no mention of delusions, 
hallucinations or lack of contact with reality.  The VA 
physician stated:

The documented behavior and testing results are not 
sufficient to make a conclusive diagnosis of 
schizophrenia since no specific mention is made of 
active symptoms, i.e., delusions, hallucinations, 
disorganized speech or grossly disorganized or 
catatonic behavior.  However, the veteran's 
inability to follow simple orders and his staring 
episodes as well as his intense anxiety and 
appearance of being under undue stress do suggest 
the presence of prodromal or negative symptoms of 
the disorder.  His remarks to female students also 
indicate disinhibition and social dysfunction.  His 
psychological test results also give clear evidence 
of social dysfunction and may be a misreading of 
negative symptoms of schizophrenia.  It thus 
appears at least as likely as not that [the 
veteran] was manifesting prodromal or negative 
symptoms of schizophrenia during his active 
service.

The RO subsequently requested that the physician offer an 
opinion concerning whether the mental disorder existed prior 
to active service.  The physician responded:

The veteran's medical record does not include 
information regarding his mental status prior to 
his entry into to service but it is at least as 
likely as not the behavior suggesting prodromal or 
negative symptoms of schizophrenia documented in 
the 8/10/00 report, was present prior to [the 
veteran'] entry into the service.  This is due to 
the usually longstanding nature of prodromal or 
negative symptomatology and schizophrenia as well 
as to the veteran's brief period in the service.  
Aggravation of those symptoms can be deduced from 
the veteran's successful completion of basic 
training but his subsequent inability to 
successfully negotiate his advanced training 
course because of the psychological difficulties 
noted in the social worker's report.  It should be 
noted however, that the veteran did not require 
medical attention or hospitalization for a number 
of years following his discharge from active 
service.  Without further documentation of his 
functioning in the years immediately following 
discharge, it is impossible to say to what degree 
his period in the service led to any deterioration 
in social or occupational status.  It does seem at 
least as likely as not, however, that he was able 
to maintain some level of adequate functioning 
without the presence of active symptoms for a 
number of years following his discharge, given the 
apparent lack of need for psychiatric attention.  
This suggests that his active service did not 
precipitate the more serious illness documented in 
later psychiatric reports and that the 
symptomatology noted during his service period 
continued at the same level for a number of years.  

The RO received additional inpatient and outpatient treatment 
reports at various times that reflect numerous inpatient 
stays and other treatment for schizophrenia during the 1990s.  



II.  Legal Analysis

As a preliminary matter, the Board finds that all evidence 
necessary for disposition of this claim has been obtained and 
that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  

A.  Preservice Existence of Schizophrenia

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection is warranted for a 
disability if the evidence supports the claim or is in 
relative equipoise; if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. §§ 1111, 1137.  The presumption of sound 
condition provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  This 
presumption attaches only where there has been as induction 
examination in which the later-complained-of disability was 
not detected.  Where a report of service entrance examination 
is not of record, the Board must accord the veteran the 
presumption of soundness at service entry, absent clear and 
unmistakable evidence to the contrary.  The term "noted" 
denotes only such conditions as are recorded in examination 
reports.  A reported history of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 
238 (1994).

The presumption of soundness may be rebutted by clear and 
unmistakable evidence that a disability or disease existed 
prior to service.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
the veteran's disability existed prior to service.  In 
determining whether there is clear and unmistakable evidence 
that an injury or disease existed prior to service, the Board 
considers the history recorded at the time or examination 
together with all other material evidence, including medical 
judgments, accepted medical principles, and the veteran's 
history of clinical factors.  38 U.S.C.A. §§ 1111, 1137; 
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); 38 C.F.R. § 
3.304.  

The veteran's enlistment examination report is negative for 
any psychiatric disability of any kind.  He was examined in 
September 1974, about four months prior to beginning his 
active duty and was found to be sound.  His enlistment 
examination report was stamped in November 1974 reflecting 
that he remained physically qualified and was stamped again 
in January 1975 reflecting that he remained physically 
qualified.  Thus, the enlistment examination report gives 
rise to the presumption that the veteran was physically sound 
at the time of enlistment.  38 C.F.R. § 3.304(b).  

However, because both medical and lay evidence that the 
veteran's psychiatric disability existed prior to active 
service has been submitted, the initial inquiry is whether 
the presumption of soundness at entry will prevail or whether 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that the disease existed before acceptance and 
enrollment.

Medical evidence of a preexisting mental condition was 
furnished in October 1992 and in August 2000.  In October 
1992, a VA examiner examined the veteran and noted that the 
veteran himself had said that he had a mental condition 
before active service.  That examiner opined that it was not 
possible to determine to what degree if any this patient's 
military service exacerbated his already existing mental 
condition.  Notwithstanding that opinion, it would be 
premature to address the aggravation issue until it is shown 
by clear and unmistakable evidence that the condition did 
preexist active service.  

The October 1992 examiner did not give a reason other than 
the veteran's supplied history for concluding that the mental 
condition preexisted active service.  The veteran, although 
competent to report clearly observable symptoms, cannot 
supply a medical diagnosis or etiology, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992), and a medical 
opinion based on such a report is not competent for VA 
purposes.  See Miller v. West, 11 Vet. App. 345 (1998).  It 
appears from the report that the veteran did not report 
specific symptoms but rather he simply mentioned that he had 
mental problems prior to active service.  Thus, the Board 
must remain skeptical of the medical examiner's conclusion 
that the veteran's psychiatric disability pre-existed active 
service if that conclusion is based simply on the veteran's 
reported history.  The Board therefore cannot find that the 
October 1992 VA medical opinion represents clear and 
unmistakable (obvious or manifest) evidence that the injury 
or disease existed before acceptance and enrollment.  

The next evidence to be considered is the medical opinion 
offered in August 2000.  In that opinion, a VA physician 
stated, "The veteran's medical record does not include 
information regarding his mental status prior to his entry 
into to service but it is at least as likely as not the 
behavior suggesting prodromal or negative symptoms of 
schizophrenia documented in the 8/10/00 report, was present 
prior to [the veteran's] entry into the service."  He 
explained that in light of the usually long-standing nature 
of prodromal or negative symptomatology and schizophrenia as 
well as to the veteran's brief period in the service.  The 
Board notes that the offeror of the opinion has not based it 
on facts supplied by the veteran but rather on official 
notations made by others, including a psychiatric social 
worker, who observed the veteran during active service and 
also on "the usually longstanding nature of prodromal or 
negative symptomatology."  For that reason, it will be 
accorded more weight than the October 1992 medical opinion.  
The question before the Board again is whether this evidence 
represents clear and unmistakable (obvious or manifest) 
evidence that schizophrenia existed before acceptance and 
enrollment.  

The Board notes that a "clear and unmistakable evidence" 
standard is certainly a higher standard of proof than an "at 
least as likely as not" standard.  Thus, even if it is at 
least as likely as not that schizophrenia pre-existed active 
service, this evidence does not rise to the standard 
necessary to overcome the presumption of soundness.  

The Board notes that the August 2000 medical opinion also 
mentions that the long-standing nature of the disease would 
argue that it pre-existed active service.  Although this may 
be true, the regulation specifically states that "Symptoms 
of chronic disease from date of enlistment or so close 
thereto that the disease could not have originated [emphasis 
added] in so short a period will establish preservice 
existence thereof.  38 C.F.R. § 3.303(c) (2000).  The 
examiner has not opined that the disease could not have 
originated in so short a period.  Again, the examiner found 
only that it is at least as likely as not that the disease 
preexisted active service.  Thus, this evidence does not meet 
the clear and unmistakable standard nor does it reflect that 
a psychiatric disability could not have originated during 
active service.  

The veteran himself supplied lay evidence that he had mental 
problems prior to active service but had never been treated 
or hospitalized for any mental disorder prior to active 
service.  A medical report notes that the veteran's two 
brothers had also apparently felt that the veteran had 
displayed symptoms dating back to junior high school.  
However, as neither the veteran nor his brothers are shown to 
be health professionals, their opinions have little weight 
with respect to whether a psychiatric disability arose prior 
to active service.  Espiritu, 2 Vet. App. at 494-95.  Thus, 
the lay evidence does not meet the clear and unmistakable 
standard necessary to rebut the presumption of soundness.  

Evaluating all the evidence of preexistence, either 
separately or taken as a whole, the Board does not find that 
it rises to the level of clear and unmistakable evidence of 
preexistence of schizophrenia.  Because the preexistence of 
schizophrenia has not been established, it is not necessary 
to determine whether it was aggravated during active service; 
however, it must be yet determined whether schizophrenia was 
incurred in or became manifested to a degree of 10 percent 
within a year of discharge from active service.  

The Board reiterates that only such conditions recorded in 
examination reports are considered to have been noted.  
38 C.F.R. § 3.304(b).  A history of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b)(1); 
Crowe v. Brown 7 Vet. App. 238, 245 (1994).  As such, the 
veteran's psychiatric disability was not noted at the time of 
service entry.  Thus, the presumption of soundness is 
applicable in this case and requires that clear and 
unmistakable evidence show that the claimed disability 
preexisted service.  38 U.S.C.A. §§ 1111.

Based on a review of the claims folder, the Board concludes 
that the record suggests that the veteran might have had 
psychiatric disability prior to service.  The Board finds, 
however, that the evidence of record certainly does not 
clearly and unmistakably establish that his psychiatric 
disability preexisted service.  See Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  In the Board's opinion, the veteran's 
current schizophrenia cannot be disassociated from the 
psychiatric symptoms noted during his period of active duty.  
Accordingly, the Board concludes that service connection for 
schizophrenia is warranted.


ORDER

Service connection for schizophrenia is granted.

		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

 

